Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on March 22, 2022.
Claims 1-18 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, systems (claim 1 and 12)).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) filtering posts based on first (user characteristics) and second (user political beliefs) information.  This is an example of Certain Methods of Organizing Human Activity which include managing personal behavior.  The filtering of content manages the personal behavior of the consumption of content (i.e., recommending content based on user characteristics, interests, etc.) 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
The claims recite the additional elements: memory storing a database, a computer accessing the memory and displaying posts. These do not integrate the invention into a practical application because the memory and computer are recited such that it amounts to no more than mere instructions to apply the concept of filtering posts based on first (user characteristics) and second (user political beliefs) information using generic computer components.  See the specification at [0022]-[0023].  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The displaying/sending of filtered posts is considered insignificant, extra-solution activity as it merely sends/displays the results of the abstract idea to the user. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of accepting information, monitoring actions, and filtering are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Dependent claims 2-11 and 13-18 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations drawn to narrowing the information that is gathered and how it is used for filtration (claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 13); limiting the data to a blockchain (claims 11 and 17); and requiring additional rules for viewing the posts (i.e., requiring a user to view advertisements in exchange for viewing the filtered posts). Similar to the independent claims, the dependent claims generally “apply” the concept of filtering posts based on first (user characteristics) and second (user political beliefs) information. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim 1 is rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Schlesinger et al. (US Pub. No. 2015/0242496).
Claim 1:  Schlesinger discloses 
A post displaying system, comprising: a memory storing a database of posts to be viewed by users; (Fig. 9; 914; [0017] One or more techniques and/or systems for local filtering of content are provided. For example, a device may retrieve content from a remote source (e.g., a news app may retrieve news content).) 
a computer, operating to access the memory, (Fig. 9; 914) and operating to display said posts to said users, (Claim 7; Fig. 9; 922; 930) 
and to receive actions taken by the users to interact with the posts, ([0018] An embodiment of local filtering of content is illustrated by an exemplary method 100 of FIG. 1. At 102, the method starts. In an example, a user personalization profile for a user of a device may be generated based upon a user context and/or user data. The user personalization profile may describe various aspects of the user that may be used to provide personally tailored content to the user. In an example, the user personalization profile may be generated based upon a user context, such as a device location, a gender of the user, a current event attended or to be attended by the user, a meeting attended or to be attended by the user (e.g., a lunch restaurant may be filtered/removed based upon the lunch restaurant closing before the user gets out of a meeting), a current mode of transportation (e.g., a location of a water fountain may be provided to the user based upon the user being on a run), a current activity of the user or an activity to be performed by the user (e.g., an activity app may display vacation activities when the user is on vacation or local activities that do not start until the user returns from vacation), a current context with which the user is engaged with the user (e.g., music content may be filtered/removed by a shopping app based upon the user having a hearing impaired setting enabled on the device). In another example, the user personalization profile may be generated based upon user data, such as an email, a document (e.g., school documents may be used to determine that the user is in school, which may be used to filter content that may be irrelevant to students), a folder name, a receipt, an installed app, a purchased app, a social network profile, a subscription to a service (e.g., content may be filtered based upon the user having or not having a subscription to a service that provides such content), an association with a business, a coupon, a search history, a calendar, a social network post (e.g., content may be filtered based upon the user expressing a disinterest in such content), an image, etc. In this way, the user personalization profile may be generated for locally filtering of content on the device) 
the computer accepting first information entered by a user to represent characteristics of the user, ([0018]: social network profile; [0023] FIG. 2 illustrates an example of a system 200 for generating a user personalization profile 208. The system 200 may comprise a filtering component 206. The filtering component 206 may be associated with a device of a user. The filtering component 206 may be configured to identify a user context 202 associated with the user, such as a device location, a gender of the user, a current event attended or to be attended by the user, a current activity with which the user is currently or will be participating in, a meeting attended or to be attended by the user, an age of the user, whether the user is in school, whether the user has a job, a mode of transportation of the user, etc. The filtering component 206 may be configured to identify user data 204 associated with the user, such as an email, a document, a calendar, a receipt, an installed app, a social network profile, a subscription, a coupon, etc.)
and monitoring actions taken by the user on the computer to determine second information, the computer filtering the posts based on both the first information and the second information, to select only selected ones of said posts from the database based on both the first information and the second information and displaying the selected ones of the posts to the user received based on the filtering ([0004] In an example, the device may retrieve a set of content candidates from a remote source (e.g., a web browser may retrieve a set of search results; a recommendation app may retrieve a set of recommendations; a restaurant app may retrieve a menu; a shopping app may retrieve merchandise; etc.). The user personalization profile may be used to locally filter the set of content candidates on the device to generate a filtered set of content. For example, a set of menu items may be filtered based upon a medical condition and/or a diet specified by the user personalization profile (e.g., the user may have posted the diet to a social network, the user may have medical records on the device, etc.). In this way, personalization filtering may be locally performed on a device regardless of whether the device is connected to the remote source or a network. Because personalization filtering is locally performed on the device, security and privacy may be improved because personal information is not sent to the remote source for remote filtering.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Wan et al. (US Pub. No. 2014/0114899).
Claims 2 and 3: Schlesinger discloses filtering content based on a political diversity ([0017]: a user personalization profile may be used to locally filter the content at the device (e.g., the news app may filter the news content based upon a political view of the user, sports interests of the user, and/or other personal information of the user).) but does not disclose codifying the user characteristics or an alphanumeric sequence representing a category.
Wan, however, discloses [0017] Briefly stated, technologies are provided for filtering user's actions based on user's mood. User's actions may include online actions. To prevent "in the heat of the moment" actions, which a user may regret later, a mood based filter may identify a user action such as posting a message to a social network, a professional network, an email network, a blog, or an instant message network. An automatic system action may then be taken based on the detected user's mood. In some examples, the user's mood may be assigned to a numeric or alphanumeric category. Various system actions such as blocking or delaying the user action may be tied or associated to the user's mood category through one or more predefined, customizable rules. In other examples, a user confirmation of the user action may also be included in addition to the automatic system action.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included codifying the user characteristics into an alphanumeric sequence representing a category, as disclosed by Wan in the system disclosed by Schlesinger, for the motivation of providing a method of facilitating the personalization of a user’s feed by using a coded symbol for the filtration.
Claim 9:  Schlesinger discloses liking/disliking a post and using this as part of the diversity rating. ([0018]…a social network post (e.g., content may be filtered based upon the user expressing a disinterest in such content).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Wan in view of Joshi et al. (US Pub. No. 2016/0092581).
Claim 4: Schlesinger/Wan does not disclose a vector.
Joshi, however, discloses a feature vector ([0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a vector file for filtration, as disclosed by Joshi in the system disclosed by Schlesinger/Wan, for the motivation of providing a method of pushing content items from aggregated sources by matching relevant content to preference features of a user. (Joshi; [0071]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Wan in view of Joshi in view of Greenlee et al. (US Pub. No. 2018/0210924).
Claim 5: Schlesinger discloses a diversity code that takes into account a political affiliation ([0017]) but does not disclose a socioeconomic class or race, and political affiliation, which is at least partly automatically determined by the system based on the second information.
Greenlee, however, discloses [0029] Embodiments of search domains may include a general search domain, a profession or career search domain, a social network search domain, a company-based search domain, or any search domain defined by one or more aspect of the user, derived from the user profile. Embodiments of a general search domain may include a search domain that focuses on a more general search, which may be similar to a typical search, but may also analyze and apply general information regarding the user, such as age, gender, geographic location, birthplace, user preferences, sports interests, and the like. Embodiments of a professional or career search domain may include a search domain that focuses on a professional network or career-related issues pertaining to the user. For example, the profession search domain may filter results bases on group memberships of the user, the user's profession, the user's associates, the user's clients served, the user's own work, an organization that the user belongs to, past employers of the user, individuals that have worked with or have hired the user, and the like. Collaborative spaces containing the user's work product may be searched, as well a search against real-time systems authorized to the search engine by the user, and designated work or career related organizations. Embodiments of a social network search domain may include a search domain that focuses on a social aspect/context of the user. For example, the social network search domain may search for the search query received by the user in a variety of social network platforms. In addition, the social network search domain may filter results based on friends' networks, relationships, political leanings gathered from Twitter posts or Facebook posts, and the like. Embodiments of a company search domain may include a search domain that focuses on searching a company directory, such as directory 113, which may be the place of employment of the user, a customer of the user, a business partner of the user, and the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining the diversity setting from monitored activity, as disclosed by Greenlee in the system disclosed by Schlesinger, for the motivation of providing a method of using passively collected information about a user to refine the user’s recommendation preferences.
Schlesinger, Wan and Greenlee do not disclose socioeconomic class or race.
However, the Examiner asserts that the data identifying the diversity information as including a socioeconomic class or race is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a socioeconomic class or race be included in the diversity information of Schlesinger/Greenlee because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Wan in view of St. Clair et al. (US Pub. No. 2014/0189056).
Claim 7: Schlesinger discloses filtering based on user information and relevance ([0017] One or more techniques and/or systems for local filtering of content are provided. For example, a device may retrieve content from a remote source (e.g., a news app may retrieve news content). Instead of providing personal information about the user to the remote source for remote filtering that may otherwise result in unwanted exposure of private information, a user personalization profile may be used to locally filter the content at the device (e.g., the news app may filter the news content based upon a political view of the user, sports interests of the user, and/or other personal information of the user). In this way, content may be locally filtered online and/or offline to mitigate exposure of personal information.) but does not disclose filtering based on a time, a subject, or popularities.
St. Clair, however, discloses filtering based on time, subject matter and popularity: [0061] … system may prioritize, restrict, and/or otherwise control retrieval of content (e.g., when there is a plethora of available content because the user has a copious number of social connections who diligently and frequently post content) based on any number of factors, by way of example and not limitation: degree of separation (with respect to the user who posted the content, user(s) directly identified in the content, or user(s) associated with the content by a tag), affinity, relevance, recency, popularity (as determined by, e.g., views, clicks, "Likes", comments, ratings, re-postings), proximity (for content associated with a particular location, with respect to the user's current location, the user's "home" location, or another location associated with the user), privacy settings of other users identified in or associated with the content, or whether the content is sponsored or not.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included filtering based on a time, a subject, or popularities, as disclosed by St. Clair in the system disclosed by Schlesinger, for the motivation of providing a method of refining the filtering of content for a user in order to increase relevance and likelihood that the user will engage with the content.
St. Clair does not disclose filtering based on popularity by the user’s diversity rating, however, the Examiner asserts that the data identifying the filtration criteria information as including popularity by the user’s diversity rating is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of filtration criteria information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have popularity by the user’s diversity rating be included in the filtration criteria information of Schlesinger/Wan/St. Clair because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 10: Schlesinger does not disclose updating the post relevance as different users either like or dislike a post.
St. Clair, however, discloses [0063] In step 350, the social-networking system may compose updates to content included in previously-composed content boards. For example, if the number of "Likes" has changed, or if additional comments in response to the content have been posted, or if addition tags identifying other users have been added, then the social-networking system may compose an update for the content in the relevant previously-composed content board with any such modified or added information. In particular embodiments, if the content in the previously-composed content boards was provided by a content posting that has since been deleted, the social-networking system may compose an update either instructing mobile computing device 10 to delete the content board or indicating that a message should be displayed to inform the user that the content has been removed by the original poster of the content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included filtering based on a time, a subject, or popularities, as disclosed by St. Clair in the system disclosed by Schlesinger, for the motivation of providing a method of refining the filtering of content for a user in order to increase relevance and likelihood that the user will engage with the content.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of St. Clair.
Claim 8: Schlesinger discloses filtering based on user information and relevance ([0017] One or more techniques and/or systems for local filtering of content are provided. For example, a device may retrieve content from a remote source (e.g., a news app may retrieve news content). Instead of providing personal information about the user to the remote source for remote filtering that may otherwise result in unwanted exposure of private information, a user personalization profile may be used to locally filter the content at the device (e.g., the news app may filter the news content based upon a political view of the user, sports interests of the user, and/or other personal information of the user). In this way, content may be locally filtered online and/or offline to mitigate exposure of personal information.) but does not disclose filtering based on a time, a subject, or popularities.
St. Clair, however, discloses filtering based on number of returns to the post and a number of forwards/replies: [0061] … system may prioritize, restrict, and/or otherwise control retrieval of content (e.g., when there is a plethora of available content because the user has a copious number of social connections who diligently and frequently post content) based on any number of factors, by way of example and not limitation: degree of separation (with respect to the user who posted the content, user(s) directly identified in the content, or user(s) associated with the content by a tag), affinity, relevance, recency, popularity (as determined by, e.g., views, clicks, "Likes", comments, ratings, re-postings), proximity (for content associated with a particular location, with respect to the user's current location, the user's "home" location, or another location associated with the user), privacy settings of other users identified in or associated with the content, or whether the content is sponsored or not.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included filtering based on a time, a subject, or popularities, as disclosed by St. Clair in the system disclosed by Schlesinger, for the motivation of providing a method of refining the filtering of content for a user in order to increase relevance and likelihood that the user will engage with the content.
St. Clair does not disclose filtering based on duration of viewing, however, the Examiner asserts that the data identifying the filtration criteria information as including a duration of viewing is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of filtration criteria information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a duration of viewing be included in the filtration criteria information of Schlesinger/St. Clair because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Wan in view of Official Notice.
Claim 11: Schlesinger does not disclose a blockchain.
The Examiner takes Official Notice that blockchains and a distributed ledger are old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using blockchains and a distributed ledger in the system disclosed by Schlesinger/Wan, for the motivation of providing an increased level of security for the database.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Greenlee.
Claim 12:  Schlesinger discloses
Receiving, storing, serving and filtering posts; (Fig. 9; 914; [0017] One or more techniques and/or systems for local filtering of content are provided. For example, a device may retrieve content from a remote source (e.g., a news app may retrieve news content). [0004] In an example, the device may retrieve a set of content candidates from a remote source (e.g., a web browser may retrieve a set of search results; a recommendation app may retrieve a set of recommendations; a restaurant app may retrieve a menu; a shopping app may retrieve merchandise; etc.). The user personalization profile may be used to locally filter the set of content candidates on the device to generate a filtered set of content. For example, a set of menu items may be filtered based upon a medical condition and/or a diet specified by the user personalization profile (e.g., the user may have posted the diet to a social network, the user may have medical records on the device, etc.). In this way, personalization filtering may be locally performed on a device regardless of whether the device is connected to the remote source or a network. Because personalization filtering is locally performed on the device, security and privacy may be improved because personal information is not sent to the remote source for remote filtering.)
Characteristics of different users ([0018]: social network profile; [0023] FIG. 2 illustrates an example of a system 200 for generating a user personalization profile 208. The system 200 may comprise a filtering component 206. The filtering component 206 may be associated with a device of a user. The filtering component 206 may be configured to identify a user context 202 associated with the user, such as a device location, a gender of the user, a current event attended or to be attended by the user, a current activity with which the user is currently or will be participating in, a meeting attended or to be attended by the user, an age of the user, whether the user is in school, whether the user has a job, a mode of transportation of the user, etc. The filtering component 206 may be configured to identify user data 204 associated with the user, such as an email, a document, a calendar, a receipt, an installed app, a social network profile, a subscription, a coupon, etc.)
Diversity settings ([0024] The filtering component 206 may be configured to generate the user personalization profile 208 based upon the user context 202 and/or the user data 204. For example, the user personalization profile 208 may indicate that the user has a meeting today from 3-6, that the user is a 31 year old male that is out of school, that the user is traveling in a car to work, that the user has a coupon for a Smoothie Shop (A), that the user owns a Videogame Console (A) but not a Videogame Console (B), that the user recently unsubscribed from a streaming service, that the user has a political opinion about taxes, that the user frequently checks in at expensive Asian restaurants, and/or other personalization information about the user. The filtering component 206 may maintain the user personalization profile 208 on the device of the user for local filtering of content. Local filtering of content may maintain, promote, improve, etc. privacy of personalization information of the user because such information is not sent to other devices.)
Schlesinger does not explicitly disclose that the diversity settings are determined based on monitoring actions of each user.
Greenlee, however, discloses [0029] Embodiments of search domains may include a general search domain, a profession or career search domain, a social network search domain, a company-based search domain, or any search domain defined by one or more aspect of the user, derived from the user profile. Embodiments of a general search domain may include a search domain that focuses on a more general search, which may be similar to a typical search, but may also analyze and apply general information regarding the user, such as age, gender, geographic location, birthplace, user preferences, sports interests, and the like. Embodiments of a professional or career search domain may include a search domain that focuses on a professional network or career-related issues pertaining to the user. For example, the profession search domain may filter results bases on group memberships of the user, the user's profession, the user's associates, the user's clients served, the user's own work, an organization that the user belongs to, past employers of the user, individuals that have worked with or have hired the user, and the like. Collaborative spaces containing the user's work product may be searched, as well a search against real-time systems authorized to the search engine by the user, and designated work or career related organizations. Embodiments of a social network search domain may include a search domain that focuses on a social aspect/context of the user. For example, the social network search domain may search for the search query received by the user in a variety of social network platforms. In addition, the social network search domain may filter results based on friends' networks, relationships, political leanings gathered from Twitter posts or Facebook posts, and the like. Embodiments of a company search domain may include a search domain that focuses on searching a company directory, such as directory 113, which may be the place of employment of the user, a customer of the user, a business partner of the user, and the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining the diversity setting from monitored activity, as disclosed by Greenlee in the system disclosed by Schlesinger, for the motivation of providing a method of using passively collected information about a user to refine the user’s recommendation preferences.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629